Citation Nr: 1540837	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  09-17 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for spondylolisthesis with loss of feeling between 2nd and 3rd toes of the left foot (low back disability).
 
2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety and depression.
 
3.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disorder (GERD).
 
4.  Entitlement to service connection for a nerve disorder of the right lower extremity.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).





REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from November 1983 to February 1986.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In June 2010, the Veteran, accompanied by his representative, testified at a hearing before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file. 

In a September 2012 decision, the Board reopened the claim of service connection for a gastrointestinal disorder and remanded the reopened claim, in addition to the remaining claims, for additional development.  

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) has since been raised as a component of this appeal.  Thus, it is presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).   

Following the last adjudication of the case by the AOJ, the Veteran submitted additional pertinent evidence in support of his appeal.  Because he waived initial RO jurisdiction of this evidence, it is subject to initial consideration in this appeal.  See 38 C.F.R. §§ 20.800, 20.1304.

The issues of (1) service connection for a psychiatric condition; (2) service connection for GERD; and (3) TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the evidence demonstrates that the Veteran's low back disability was not manifested by favorable ankylosis of the lumbar spine, forward flexion limited by 30 degrees or less, incapacitating episodes totaling at least four weeks in the last twelve months, or bowel or bladder impairments.     

2.  Since service connection has been in effect, the Veteran's loss of feeling between the 2nd and 3rd toes of the left foot has been manifested by a mild disability picture and no more.  

3.  A neurologic impairment in the right leg has been manifested and shown to be related to the service-connected low back disability.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the low back disability have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2015). 

2.  Effective April 17, 2006, the criteria for assignment of a separate 10 percent rating for loss of feeling between 2nd and 3rd toes of the left foot are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2015). 

3.  The criteria to establish service connection for a nerve disorder of the right lower extremity, as secondary to the service-connected low back disability, are met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

A. Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006).  Here, the matter arises from the initial award of service connection for the back disability, and the Veteran has been sent notice letters on numerous occasions providing the necessary information.  See 38 U.S.C.A. § 5103.  A case-specific notice is not required and any other timing or notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty to notify is satisfied.

B. Duty to Assist

The law also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim(s).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim(s).  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claims being decided herein because his service treatment records (STRs) have been obtained and appear to be complete in relevant part.  Although the remand section of this decision refers to outstanding mental health STRs, there is no reasonable basis to believe that such records might inform the questions resolved in this appeal.  Unlike the situation in Moore, the missing STRs would predate the Veteran's claim by approximately 20 years, rather than two years as in Moore.  Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009).  Therefore, the absence of the mental health STRs is ultimately nonconsequential and nonprejudicial to the Veteran as to the appeals resolved herein.  

Also, VA obtained those private medical records identified by the Veteran as relevant.  His available VA treatment records and records from the Social Security Administration (SSA) were also obtained. 

Finally, VA examinations have been conducted, and they are adequate to inform the Board's judgment on those complex medical matters raised in this appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2).  The record now before the Board does not indicate that his back symptoms have materially increased in severity since last VA examination.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination.


C.  Stegall Compliance

The Board also finds that there was substantial compliance with the September 2012 Board remand directives.  Specifically, the Veteran was sent a notice letter upon remand in September 2012 requesting that he identify all pertinent medical treatment providers who may have additional records; the Veteran submitted records from his private treatment providers.  Next, his records from SSA were obtained.  Also, as directed, the Veteran underwent a VA examination in March 2013 to evaluate the severity of his back condition.  This VA examination, as indicated, is adequate to evaluate the disability.  Finally, the matter was readjudicated in an June 2013 supplemental statement of the case (SSOC), as directed by the Board.  Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Increased Rating

The Veteran is seeking a disability rating higher than 20 percent for his spondylolisthesis with slight loss of feeling between 2nd and 3rd toes of the left foot.  

A. Applicable Law

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Because the ability to overcome the handicap of disability varies widely among individuals, the disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  See 38 C.F.R. § 4.15.  

Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102;  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where a claimant is awarded service connection and assigned an initial disability rating, separate ratings can be assigned for different periods of time since the effective date for the award of service connection ("known as staged ratings").  See Fenderson v. West, 12 Vet App 119, 125-27 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

After careful consideration of the evidence, any reasonable doubt remaining on any material question of law or fact is to be resolved in favor of the claimant.  38 C.F.R. § 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

B. Rating Schedule

The Veteran's service-connected low back disability is evaluated under diagnostic code (DC) 5299-5239.  The dash represents that this is an unlisted condition.  This is nonconsequential because all spine disabilities are evaluated under 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

General Rating Formula for Diseases and Injuries of the Spine

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease 

Unfavorable ankylosis of the entire spine
100 
Unfavorable ankylosis of the entire thoracolumbar spine
50 
Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine
40 
Favorable ankylosis of the entire cervical spine
30 
Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis
20 
Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height
10 
Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  


The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, with or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that the provisions of 38 C.F.R. § 4.59 are not limited to disabilities involving arthritis).  
Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Burton, 25 Vet. App. at 5.
Nonetheless, a rating higher than the minimum compensable rating is not assignable under any diagnostic code (relating to range of motion) where pain does not cause a compensable functional loss.  The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Also relevant is the rating schedule for evaluating disability involving the sciatic nerve, which is set forth in 38 C.F.R. § 4.124a, DC 8520:

Sciatic nerve

8520   Paralysis of: 

Complete; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost
80
Incomplete:

Severe, with marked muscular atrophy
60
Moderately severe
40
Moderate
20
Mild
10
8620   Neuritis.

8720   Neuralgia.


C. Application of the Rating Schedule

(1) Low Back

In applying the relevant facts of this case to the rating schedule, a disability rating higher than 20 percent must be denied because the evidence demonstrates that the disability has not involved forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

To the contrary, on VA examination in October 2007, he had "full" flexion with pain starting at 45 degrees, but no loss of motion after repetition.  Flexion was to 90 degrees on evaluation by SSA in November 2008 and 90 degrees on VA examination in March 2013.  The VA outpatient treatment records reflect ongoing complaints of pain in his back, and he was seen in October 2010 after falling down some stairs.  Nonetheless, there is no indication that there was flexion of 30 degrees or less or favorable ankylosis.  Because the evidence affirmatively establishes that this higher-level of disability is absent, a higher rating cannot be assigned in this case.  The current 20 percent rating fully encompasses all functional loss due to flare-ups of pain, weakness, and other factors, as no higher-level impairment has resulted from that functional loss.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell, 25 Vet. App. at 33, 43.

(2) 2nd and 3rd Toes of the Left Foot 

A separate compensable rating of 10 percent and no higher must be assigned for the 2nd and 3rd toes of the left foot as the evidence demonstrates a mild disability picture.  

Specifically, on VA examination in October 2007, the Veteran complained of radiating pain to the left, with pins and needle sensation, he added that his symptoms were relieved by getting up and moving about.  The VA examiner's testing revealed sensory loss between the second and third toes on the left foot, but all other testing was negative.  Likewise, on examination for SSA in November 2008, there was "minimal" loss of sensation and otherwise negative findings.  The VA outpatient treatment records are consistent with these examinations.  Moreover, the VA examiner in March 2013 found that the Veteran had radicular pain on the left side involving "mild" numbness and paresthesias and/or dysesthesias on the left side.  Muscle strength testing was also decreased, and the Veteran reported using a cane occasionally.  

Since service connection has been in effect, a 10 percent rating is prescribed under DC 8520 for "mild" symptomatology involving the sciatic nerve.  The VA examiner's findings and the benefit-of-the-doubt doctrine justify a separate 10 percent rating.  A higher rating may not be assigned because neither the VA examiner's medical findings nor any other evidence suggests a moderate disability picture, which is the next higher level set forth in DC 8520.  See 38 C.F.R. § 4.124a.  

(3) Other Considerations

A higher or separate rating cannot be assigned on any other basis.  The most recent VA examination in March 2013 confirmed that the Veteran's disability does not involved intervertebral disc syndrome.  Nor is there any indication of bed rest prescribed by a physician.  Accordingly, there is no basis to consider the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a.  

Likewise, the March 2013 examination, consistent with all prior findings, establishes the absence of any other neurologic abnormalities, such as bowel or bladder problems.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

D. Extraschedular Consideration

The Board's findings above are based on the rating schedule.  Generally, it must be remembered that the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  In this regard, the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  See 38 C.F.R. § 4.10 (emphasis added).  Moreover, the rating schedule is based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). 

(1) Criteria

The extraschedular determination must follow a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, the level of severity and symptomatology of a Veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe a Veteran's disability level and symptomatology, the disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  Id.  If the schedular evaluation does not contemplate the level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.

If analysis of the first two steps shows that the rating schedule is inadequate to evaluate the disability picture and that picture shows the related factors discussed above, the final step requires that the disability be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. 111.

Limiting referrals for extraschedular evaluation to considering a Veteran's disabilities individually ignores the compounding negative effects that each individual disability may have on the Veteran's other disabilities.  Section § 3.321(b)(1) performs a gap-filling function, accounting for situations in which a Veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a Veteran's disabilities are nonetheless inadequately represented.  Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014).  Therefore, referral for extraschedular consider may also be made to consider the compound/combined impact of multiple service-connected disabilities in determining whether referral for extraschedular consideration is needed.  See Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

(2) Discussion

In this case, referral for extraschedular consideration is not warranted.  The Veteran's service-connected spine disability with neurologic manifestations is manifested by signs and symptoms such as pain and weakness, which impairs his ability to stand and walk for long periods, requiring a cane occasionally.  These signs and symptoms, and their resulting functional impairments, are expressly contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. Part 4.  In fact, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Because the rating schedule was purposely designed to compensate for such functional effects of his disabilities in all spheres of his daily life, including at work and at home and given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in standing and walking for long periods.  See 38 C.F.R. §§ 4.1, 4.10, 4.15.  In short, there is nothing exceptional or unusual about the Veteran's spine disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115. 

The Board takes further notice that the Veteran is currently service-connected for one other disability involving hemorrhoids.  There is no indication of a compounding effect that is not already captured by the schedular rating assigned for his multiple service-connected disabilities.  See Mittleider v. West, 11 Vet. App. 181 (1998). 

Finally, it is recognized that the Board is also remanding the appeal for a TDIU.  There is no reasonable expectation that the remanded TDIU claim will yield any evidence directly relevant to the extraschedular question decided here.  The TDIU issue is not being remanded in this case due to an incomplete record regarding the effect on employability of the service-connected disability at issue here.  See Johnson, 26 Vet. App. at 247-48 (2013).  Rather, it is being remanded to afford the Veteran his due process rights to fully develop and adjudicate the issue.  See 38 U.S.C.A. § 7104; Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Therefore, the extraschedular question can be resolved at this time. 

For these reasons, referral for consideration of an extraschedular rating for this disability is not warranted. 

E.  Summary

The Board finds that an initial rating higher than 20 percent for the Veteran's low back disability cannot be granted.  However, since service connection has been in effect, a separate 10 percent rating is warranted for his neurologic impairment in the left lower extremity.  Extraschedular referral is not warranted, and staged ratings, except as assigned, are not otherwise in order.  In reaching this outcome, the Board has resolved all reasonable doubt in the Veteran's favor where possible.  

II.  Entitlement to Service Connection

The Veteran is also seeking a separate grant of service connection for a nerve disorder of the right lower extremity associated with the low back disability.  

A.  Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); El-Amin v. Shinseki, 26 Vet. App. 136, 138(2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Aggravation, for VA purposes, is defined as any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).

Regardless of the theory of entitlement pursued, a Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In deciding whether the Veteran has met this burden, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

B.  Discussion

In this case, the claim must be granted because there is some evidence of a nerve condition in the right lower extremity associated with the low back disability. 

Specifically, on VA examination in October 2007, the examiner found symptoms of pain going into the right leg occasionally, but to a much less degree than the left.  Even earlier, on VA examination in April 1986, a straight leg raise test was positive.  Because there is affirmative evidence of a radiculopathy in the right leg, a separate grant of service connection for this condition, secondary to the service-connected low back disability, must be granted.  

The Board recognizes that there is some other evidence tending to show the absence of such symptoms.  For instance, the October 2007 VA examiner stated that aside from the loss of feeling in the left foot, the Veteran was "[o]therwise, neurologically, [] without defects."  Similarly, a VA examiner in March 2013 checked that the Veteran had left side radiculopathy but did not check the box for right side radiculopathy.  (Considering the nature of this examination, which was designed to capture all of the abnormalities found present, the absence of a check mark in this examination report is most consistent with a finding that right side radiculopathy was found to be absent.)  There are also numerous instances throughout his medical records, such as in an October 2009 VA mental health note, where the Veteran reported low back pain and left side numbness without any reference to the right side.  Because these are instances where the Veteran appears to have been comprehensively reporting the full extent of his disability, the lack of mention of the right leg pain could be further evidence of such absence.  

Notwithstanding the inconsistent presentation, the Board will resolve reasonable doubt in the Veteran's favor and award service connection for the condition in light of the positive findings documented by the October 2007 VA examiner.  To the extent the condition has been primarily asymptomatic, as reflected in the absent or negative responses, such must be taken into consideration when assigning a disability rating for the condition.  See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008) (explaining that "the appropriate time to consider the veteran's symptoms is when determining the amount of compensation to which the veteran is entitled."); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see, also, Ferenc v. Nicholson, 20 Vet. App. 58, 62-63 (2006) (finding that that "compensation" is a distinct legal term from both "rating" and "service connection". . . Congress has created a clear distinction between these terms.").

As such, service connection for a nerve condition in the right leg, as secondary to the service-connected low back condition will be granted.  


ORDER

An initial evaluation in excess of 20 percent for spondylolisthesis is denied. 

Effective April 17, 2006, a separate 10 percent rating for slight loss of feeling between 2nd and 3rd toes of the left foot is granted.  

Entitlement to service connection for a nerve disorder of the right lower extremity is granted.  


REMAND

The claims of service connection for a psychiatric condition and GERD and entitlement to a TDIU must be remanded for the following reasons.  

(1) PTSD

On further review of the claims file, it is apparent that there remain additional service treatment records (STRs) not associated with the record.  Specifically, the available STRs refer to psychiatric treatment at a psychiatric clinic, including for alcohol use.  The complete mental health STRs have not been obtained, and it is not clear that all attempts have been exhausted to obtain them.  

In this regard, it is understood that the Veterans Benefits Administration Adjudication Procedure Manual (M21-1MR), Part III, Section iii, Chapter 2, A (1)(a) advises that service treatment records do not include records of mental health treatment.  Those records, like records of hospitalization in service, are filed separately from service treatment records.  See M21-1MR Part IV.ii.1.D.14a.  For that reason a separate request for mental hygiene or mental health outpatient treatment records must be made.

These missing records are important because the Veteran underwent a VA examination in March 2013, and the VA examiner otherwise documented a thorough and accurate history of the Veteran's case.  However, this history was based on an incomplete record in light of the missing STRs. 

Aside from this, the VA examiner attributes the Veteran's PTSD to traumatic events that happened during the Veteran's childhood prior to service.  This might suggest a pre-service onset, but the Board is unable to precisely determine the examiner's medical certainty in the opinion.  Although it appears the VA examiner attempted to complete an addendum in April 2013, the document is blank.  Thus, it is not clear whether the VA examiner had intended to provide such an opinion in the addendum. 

In light of these two factors, the Board will ask for an addendum opinion once the Veteran's in-service mental health records are obtained.  

(2) GERD

The Veteran underwent a VA examination on remand in March 2013.  At present, this examination appears to incompletely answer the questions posed in the Board's remand.  

First, the VA examiner summarized that "There is a remand that asks me to look at new and material evidence.  The only new thing I find is ...."  This appears to be a misunderstanding on the VA examiner's part because the Board's questions were comprehensive and not intended to limit the examiner's review to only new evidence.  

Second, the VA examiner materially relied on an absence of documented GERD treatment after service for reaching the negative opinion.  ("However, there is no documentation to support this.")  Generally, an absence of evidence showing symptoms or treatment may not be considered substantive negative evidence.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  The exception is "where the silence in regard to a condition can be taken as proof that a doctor did not observe the symptom" or if the fact would have normally been recorded.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring).  Thus, having an absence of evidence may be a factor supporting an unfavorable opinion.  However, such determinations must rely on a comprehensive and accurate history, even though an examiner need not actually discuss each piece of favorable evidence in the record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012).  (an examiner need not discuss each piece of favorable evidence in the record).   

Here, the VA examiner appears to require documented evidence of treatment after service, although the Veteran has stated, including at his Board hearing, that he did have ongoing treatment after service with his wife's dad, who was a doctor and treated him with office samples.  Board Hr'g Tr. 25-26.  Thus, it does not appear that the VA examiner permissibly relied on an absence of evidence as evidence of absence.  

Third, the VA examiner did not answer all the questions posed in the Board's remand.  The Board asked: 

If the examiner finds that the Veteran has a gastrointestinal disability, the examiner should provide an opinion as to whether it is likely, unlikely, or at least as likely as not that any currently diagnosed disorder had its onset during active duty, within one year of active duty, or whether such condition is otherwise caused or aggravated by the Veteran's military service or any incident therein.

The VA examiner marked the box indicating that the GERD was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In the VA examiner's rationale, however, it was reiterated that there was no "documented" treatment after service, so the examiner found "As such, I cannot opine that [V]eteran's episodes of GI symptoms in service became a chronic condition within the one year time-frams [sic] after military service."  The examiner did not address whether the condition had a direct onset during service or is otherwise related to the Veteran's service, as asked by the Board.  

Accordingly, a new VA examination will be requested.  

(3) TDIU

The evidence of record, including the SSA records, tends to raise the TDIU issue within the context of the Veteran's back disability and PTSD claims.  As the PTSD claim has not yet been granted, but is being remanded, the TDIU issue is most appropriately bifurcated for separate development and adjudication.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003); VAOGCPREC. 6-96 (Aug. 16, 1996); see also Locklear v. Shinseki, 24 Vet. App. 311 (2011) (It is within the Secretary's discretion to bifurcate a claim.).  

Furthermore, at present, the Veteran has not yet been given the opportunity to present evidence and/or argument on the TDIU issue, including by filing a VA form 21-8940 Veteran's Application for Increased Compensation Based on Unemployability.  Upon remand, this action should be taken.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake all notice and evidentiary development needed to resolve the issue of entitlement to a TDIU.  This should include sending the Veteran a letter advising him of the information and evidence needed to award a TDIU.  The letter should also request that he complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in order to provide the information needed to substantiate the claim of TDIU. 

2.  After completing the requested development in paragraph 1 above, undertake all adjudicative action needed to resolve the issue of entitlement to a TDIU, as deemed indicated.   

3.  Contact the appropriate service department and/or records custodian(s) with a request for copies of any outstanding service treatment records, to particularly include mental health treatment records.  

If, after making as many requests as are necessary to obtain any pertinent records, it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, issue a Formal Finding on the Unavailability of Records Memorandum with notice to the Veteran consistent with 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.

4.  After completing all development set forth in paragraphs 2-3 above, arrange for the Veteran's file to be returned to the examiner who conducted the March 2013 Mental Health examination (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum opinion.  (The need for an additional physical examination should be determined by the examiner.) 

Accordingly, the examiner is asked to review the relevant information in the record, including any new STRs associated with the claims file since the first examination.  Based on this review, the examiner is asked to address each of the following questions:  

(a)  What is the medical probability that a psychiatric disorder preexisted the Veteran's active service? 

(b)  Did such preexisting psychiatric condition worsen (i.e., increase in severity) during service?  If yes, was that worsening due to the natural progress of the disease? 

(c)  Notwithstanding your answers to questions (a) and (b), is it at least as likely as not that any diagnosed psychiatric disorder is related to the Veteran's active service?  If you determined pursuant to questions (a) and (b) that any psychiatric condition preexisted service, this question is intended to ask whether any current condition represents a continuation of the same pre-service condition. 

In answering all questions (a) to (c), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how those facts and information justify your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

5.  Arrange for the Veteran's file to be returned to the examiner who conducted the March 2013 Stomach examination (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum opinion.  (The need for an additional physical examination should be determined by the examiner.) 

Accordingly, the examiner is asked to review the relevant information in the record, including the new records associated with the claims file since the first examination.  Based on this review, the examiner is asked to address each of the following questions:  

(a)  Is it at least as likely as not (i.e., is it at least equally probable) that the Veteran's current GERD condition first arose during service?  

(b) If it arose during service, what is the likelihood that the condition was a result of alcohol abuse during service?  

In answering these questions, it is imperative that the examiner consider all evidence in the record-not only "new" evidence.  In doing so, the examiner is particularly asked to consider all witness (non-medical) statements, including those of the Veteran and other first-hand witnesses,  regarding the onset and recurrence of his symptoms.  If indicated, it should be explained whether there is a **medical** reason to believe that the Veteran's recollection of his symptoms during and after service may be inaccurate or not medically supported.  

Please articulate the reasoning underpinning all medical opinions.  That is, (1) identify what facts and information support your opinion, and (2) explain how the facts and information justify your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

6.  After completing all actions set forth in paragraphs 1-5, plus any further action needed as a consequence of the development completed in paragraphs 1-5 above, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the AOJ should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

The Veteran  has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


